Citation Nr: 1423416	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  08-33 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for sub-talar dislocation of the left ankle, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from August 1989 to April 1998.

This matter came before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board remanded the appeal for action by the Agency of Original Jurisdiction (AOJ) in June 2012.

The Board notes that the appeal was originally certified to the Board in 2010.  Subsequent to the certification of the instant appeal, the AOJ issued a rating decision in December 2011, which granted service connection for posttraumatic stress disorder (PTSD), a low back disability, a scar associated with the left ankle disability, erectile dysfunction, a deviated septum, and tarsal tunnel syndrome of the left ankle; and denied service connection for hypertension and a kidney disorder, increased ratings for a skin disorder, a left shoulder disability, and a right finger disability, and for a total rating based on unemployability (TDIU).  This rating decision is located in the Veteran's Virtual VA (VVA) electronic claims file.  Also contained in the electronic file is a May 2012 appeal election letter sent to the Veteran by the AOJ, indicating that a written disagreement had been received.  The Board observes, however, that neither the paper claims file nor the electronic file contains the Veteran's notice of disagreement.  Thus, the Board is unable to determine which issues decided in the December 2011 rating decision are subject to the Veteran's disagreement, and whether appropriate action has been taken by the AOJ.  On remand, the AOJ should ensure that all pertinent documentation is associated with the record, and that appropriate action is taken with respect to any issue placed on appeal by the Veteran's notice of disagreement.

In a June 2013 written statement, the Veteran raised claims of entitlement to service connection for a tibial nerve disability and a wrist disability, apparently as secondary to his service-connected left ankle disability.  These claims have not been addressed by the AOJ, and are referred for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted, the instant appeal was remanded to the AOJ in June 2012.  The claims file was returned to the Board in January 2013.  In May 2014, the Veteran's representative forwarded various materials to the Board, to include a February 2014 notice of decision from the Social Security Administration (SSA) indicating that disability benefits had been granted effective in 2008.  As correctly noted by the Veteran's representative in a May 2014 informal brief presentation, documents used by SSA in deciding the Veteran's disability benefits claim might be relevant to the issue before the Board.  Thus, records from SSA should be obtained and associated with the claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In July 2013, the Veteran's representative submitted records produced by a private orthotist.  They include a report of range of motion testing, but this report is not entirely clear, indicating "flex knee +5, flex knee plant 45" and "full ext-dorsi 90, plant 30".  Because this report does not clearly state the Veteran's range of motion in a manner that allows application of the VA criteria for evaluating ankle disability, and because it appears to indicate worsening of the Veteran's disability, the Board concludes that a current examination is necessary.

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file.

2.  Contact the Veteran and ask that he provide an appropriate release for records produced any private provider he has seen for treatment of his left ankle disability.  Obtain any records sufficiently identified by the Veteran.

If, after making reasonable efforts to obtain the records discussed in paragraphs 1 and 2 above, VA is unable to secure the same, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Then, schedule the Veteran for an examination to determine the current severity of his left ankle disability.  The claims file should be forwarded to the examiner for review.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner should report the results of range of motion testing and note the point at which the Veteran experiences pain.  The examiner should also comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.   The examiner's report should include a description of the above factors that pertain to functional loss that develops on repetitive use or during flare-up. 

The examiner should also describe any other associated deformity or functional impairment of the left ankle, and indicate whether there is ankylosis.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4.  Review the examination report for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



